TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00328-CV



In re Farmers Insurance Exchange, Truck Insurance Exchange, Fire Insurance Exchange,
 Mid-Century Insurance Company, Mid-Century Insurance Company of Texas, Farmers 

New World Life Insurance Company, Farmers Texas County Mutual Insurance Company,

Texas Farmers Insurance Company, and Farmers Group, Inc. 





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



O R D E R


PER CURIAM

	On June 14, 2004, relators Farmers Insurance Exchange, Truck Insurance Exchange,
Fire Insurance Exchange, Mid-Century Insurance Company, Mid-Century Insurance Company of
Texas, Farmers New World Life Insurance Company, Farmers Texas County Mutual Insurance
Company, Texas Farmers Insurance Company, and Farmers Group, Inc. filed a petition for writ of
mandamus; on June 15, relators filed a motion for temporary relief requesting that this Court stay
the complained-of Order on Form of Class Notice, signed by the trial court on June 10, pending our 
ruling in the mandamus proceeding.  The Court is of the opinion that the motion should be granted
to protect this Court's jurisdiction. 
	Therefore, the Order on Form of Class Notice issued by the 98th District Court of
Travis County in Cause No. GN-001634 on June 10, 2004 is hereby stayed until further order of this
Court.  The real parties-in-interest, class representatives Michael Leonard and Michael Sawyer, have
been ordered to file in this Court a written response to the petition for writ of mandamus on or before
5:00 o'clock p.m. on Monday, June 21, 2004.  This order stays the June 21 issuance of class notice
and the corresponding opt-out deadline provided for in the trial court's order.
	It is ORDERED this 16th day of June, 2004.

Before Justices Kidd, Puryear and Pemberton